Citation Nr: 1715505	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs Regional Office in Des Moines, Iowa.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was first shown in connection with the Veteran's duties in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus, as secondary to head trauma in service.  For the following reasons, the Board finds the Veteran is entitled to service connection for this condition.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran indicates that he first noticed the ringing in his ears almost immediately after discharge from the hospital when he was in a quiet environment.  He does not remember a great deal about his hospital stay; his initial memories are about the time when he was finally discharged from the hospital and things were quiet.  The Veteran can remember his head hurting severely and roaring, which he believed to be tinnitus.

The Veteran commented that he did not consider the ringing in his ears to be a disability at discharge, as he was able to function.  His headaches made the ringing seem unimportant.  However, as the years have gone by, the ringing has become louder and louder, making it more obvious as a disability.

The Board finds that the Veteran's reports of ringing in the ears since being exposed to loud noises and suffering head-trauma in service is consistent with the circumstances of his service. The Veteran's competent credible assertions of ringing in his ears establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.

The Board is aware that a VA audiologist has provided a negative nexus opinion pertaining to the Veteran's tinnitus claim.  However, the Board is affording this opinion no more probative weight than the Veteran's testimony.  Thus, as the evidence is in relative equipoise, the benefit-of-the-doubt doctrine is for application. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")
Accordingly, as the Veteran has credibly reported experiencing ringing in his ears since service, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


